             Case 3:20-cv-00738-JAM Document 129 Filed 05/07/21 Page 1 of 9




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

                                                       )
UNIVERSITAS EDUCATION, LLC                             )
                                                       )
                           Plaintiff                   )       CIVIL ACTION NO.
                                                       )       3:20-cv-00738-JAM
 vs.                                                   )
                                                       )
BENISTAR, et al                                        )
                                                       )                     May 6, 2021
                           Defendants                  )


            Movant/Non-Party Daniel Carpenter's Motion to Quash Subpoena Duces Tecum
                                 and Motion for Protective Order

             Movant/non-party, Daniel Carpenter hereby moves to quash the subpoena duces tecum

("Subpoena") served upon him for deposition testimony and moves for a protective order

regarding the documents requested by the Subpoena.

       I.       PRELIMINARY STATEMENT

              On or about April 22, 2021, movant/non-party Daniel Carpenter received the Subpoena,

a copy of which is attached as Exhibit 1, commanding him to appear on May 25, 2021, and

produce "Any and all Documents" from January 1, 2007 to the present relating to "any matter

concerning: (1) the receipt, purchase, sale, acquisition, and/or transfer of Property and/or Assets

by any Judgment Debtor, Company, and/or Affiliate; (2) any and all Documents concerning

payments made to you, by any means, from any Judgment Debtor, Affiliate, and/or Company;

(3) any and all Documents, including communications, relating to the ownership structure of any

Judgment Debtor and/or Company; (4) any and all Documents relating to any bank accounts

and/or accounts at any financial institution concerning any Judgement Debtor, Affiliate, and/or

Company; (5) any and all Documents, including communications, relating to the Property and/or



                                                   1
         Case 3:20-cv-00738-JAM Document 129 Filed 05/07/21 Page 2 of 9




Assets, and/or any beneficial interests of any Property and/or Assets, belonging to any Judgment

Debtor and/or Company; (6) any and all Documents concerning the good standing, dissolution,

and/or other status of any Judgment Debtor and/or Company; and (7) any and all Documents,

including communications, concerning payment for counsel representing the Alliance Charitable

Trust, Atlantic Charitable Trust, Avon Charitable Trust, Carpenter Charitable Trust, and/or

Phoenix Charitable Trust in the above-captioned matter (See Exhibit A).

         Movant/non-party Daniel Carpenter files this motion pursuant to F.R.C.P 45(d)(3)(A) on

the grounds that the Subpoena: (i) fails to allow a reasonable time to comply; (ii) requires the

disclosure of privileged or other protective matters; (iv) subjects the Movant/non-party to undue

burden and harassment.

   II.      LAW AND ARGUMENT

            A. Legal Standard

         The proper method of testing the validity of a subpoena duces tecum issued without a

previous judicial detennination of the propriety and sufficiency of the application is by a motion

to quash. Jackson v. AFSCME Local 196, 246 F.R.D. 410, 412 (D. Conn. 2007). Rules

45(d)(3)(A) of the Federal Rules of Civil Procedure provides that "[o]n timely motion, the court

for the district where compliance is required must quash or modify a subpoena that: (i) fails to

allow a reasonable time to comply; (ii) requires a person to comply beyond geographical limits

specified in Rule 45( c); (iii) requires disclosure of privileged or other protective matters, if no

exception or waiver applies; or (iv) subjects a person to undue burden." Fed. R. Civ. P.

45(d)(3)(A). "The party invoking a privilege bears the burden of establishing its applicability to

the case at hand." In re Cardinal Health, Inc. Sec. Litig., 2007 U.S. Dist. LEXIS 36000

(S.D.N.Y. Jan. 26, 2007) (quoting In re Grand Jury Subpoenas Dated Mar. 19, 2002 & Aug. 2,



                                                 2
        Case 3:20-cv-00738-JAM Document 129 Filed 05/07/21 Page 3 of 9




2002, 318 F.3d 379,384 (2d Cir. 2003)). Motions to quash a subpoena are entrusted to the sound

discretion of the district court." In re Fitch, Inc., 330 F.3d 104, 108 (2d Cir. 2003)(internal

quotation marks and citation omitted.)

        Rule 45 subpoenas have been held generally to constitute discovery, "and, therefore, are

subject to the same time constraints that apply to all of the other methods of fonnal discovery[.]"

Dodson v. CBS Broad. Inc., No. 02 Civ. 9270 (KMW) (AJP), 2005 U.S. Dist. LEXIS 30126,

2005 WL 3177723, at *1 (S.D.N.Y. Nov. 29, 2005) ("Rule 45 [t]rial subpoenas [duces tecum]

may not be used ... as means to engage in discovery after the discovery deadline has passed."

(internal quotation marks omitted; alterations in original)).

           B. The Subpoena Constitutes Undue Burden and Harassment and has been
              Served on the Movant/Non-Party in Bad Faith

       As the Court plainly see, the Subpoena requests the Movant/Non-Party Carpenter

produce an extremely wide variety of documents regarding several different entities, who are not

parties to the action in this matter over the course of a 14-year period. This is not the first time

the Plaintiff has had the opportunity to serve the Movant/Non-Party Carpenter with such a

subpoena. See Exhibit Two, March 14, 2013, Universitas Subpoena served on JP Morgan Chase.

As the Court can see, the Plaintiff knew of many of the entities listed in the Movant/Non-Party

Carpenter's subpoena in 2013, yet failed to issue the Subpoena at issue in this matter on the

Movant/Non-Party. (See Exhibit Two pages 6-7). Further, in response to the Chase Subpoena,

Plaintiff was given bank infonnation about parties in this matter and several entities in which

they seek from the Movant/Non-Paiiy Carpenter. See Exhibit Three, February 25, 2014, Letter to

Universitas From JP Morgan Chase in Response to Subpoena. Now, eight years after serving JP

Morgan Chase and seven years after receiving responsive documents, the Plaintiff seeks to

compel Movant/Non-Party Carpenter to produce the same or similar documents. The Plaintiff's

                                                   3
       Case 3:20-cv-00738-JAM Document 129 Filed 05/07/21 Page 4 of 9




inexcusable delay in serving the Movant/Non-Party Carpenter, and their attempt to depose him in

an action where he is a Non-Paiiy constitute needless harassment and is clearly done in bad faith.

The provisions of Rule 45(3)(iv) operate to protect the Movant/Non-Party Carpenter and the

Subpoena should be quashed accordingly.

       Further, under Fed. R. Civ. P. 30 the deponent or a party may move to tenninate or limit

it on the ground that it is being conducted in bad faith or in a manner that unreasonably annoys,

embarrasses, or oppresses the deponent or party. The motion may be filed in the court where the

action is pending or the deposition is being taken. If the objecting deponent or party so demands,

the deposition must be suspended for the time necessary to obtain an order. See Fed. R. Civ. P.

30(d)(3)(A). The court may order that the deposition be tenninated or may limit its scope and

manner as provided in Rule 26(c). Iftenninated, the deposition may be resumed only by order of

the court where the action is pending. is a deposition for one day of a max of seven hours only

for each witness. See Fed. R. Civ. P. 30(d)(3)(B).

        Movant/Non-Party Carpenter submits that, based on the attached exhibits, the Plaintiff

has intentionally delayed the service of this subpoena, is requesting documents or infonnation it

already has, and whose sole purpose is to unreasonably annoy, embarrass, harass and oppress

Movant/Non-Party Carpenter

           C. The Subpoena Fails to Allow Movant/non-party Daniel Carpenter a
              Reasonable Time to Comply

       The Subpoena essentially seeks the production of every single document related to 22

"Judgment Debtors" over a 14-year period and gives the non-party 33 days to produce said

documents. Rule 45(d)(3) clearly requires a court to quash a subpoena that fails to give a party a

reasonable time to comply. Consequently, on this basis alone, the Court should quash the

subpoenas and issue protective orders.

                                                4
       Case 3:20-cv-00738-JAM Document 129 Filed 05/07/21 Page 5 of 9




           D. The Subpoena Should be Quashed Because it Calls for Private and
              Confidential Information to Which Universitas is not Entitled

       Federal Rule of Civil Procedure 45(c)(3)(a) states that "[o]n timely motion, the court by

which a subpoena was issued shall quash or modify the subpoena if it ... (iii) requires disclosure

of privileged or other protected matter and no exception or waiver applies." "Ordinarily, a party

does not have standing to quash a subpoena served on a third party, unless the party has a

personal right or privilege with respect to the requested documents." Chamberlain v. Fannington

Savings Bank, No. 3:06CV01437(CFD), 2007 WL 2786421, at *1 (D. Conn. Sept. 25, 2007)

(emphasis provided).

       In Griffith v. United States, No. M885(JFK), 2007 WL 1222586 (S.D.N.Y. Apr. 25,

2007), the court noted that the Second Circuit has routinely held that '"individuals, whose

banking records are subpoenaed, have a privacy interest in their personal financial affairs that

gives them standing to move to quash a subpoena served on a non-party financial institution."'

Id. at *1 (quoting Arias-Zeballos v. Tan, No. 06 Civ. 1268, 2007 U.S. Dist. LEXIS 5068, at *2-3

(S.D.N.Y. Jan. 24, 2007)); see also Chazin v. Liebennan, 129 F.R.D. 97, 98 (S.D.N.Y. 1990)

(defendants had standing to object to issuance of subpoenas served by plaintiff on third parties

based on claim of personal privacy rights in records); Carey v. Berisford Metals Corp., No. 90

Civ. 1045, 1991 WL 44843 (S.D.N.Y. Mar. 28, 1991) (plaintiff had privacy interest in his bank

records, allowing him to contest subpoena served on nonparty bank).

       In the matter currently before the Court, Universitas is not just seeking documents related

to "Judgment Debtors," it also seeks production of "Any and all Documents, including

communications, concerning payment for counsel" from the Movant/non-party Daniel Carpenter.

       "Generally, absent a claim of privilege, a party does not have standing to object to a

subpoena served on a non-party. See Langford v. Chrysler Motors Corp., 513 F.2d 1121, 1126

                                                5
           Case 3:20-cv-00738-JAM Document 129 Filed 05/07/21 Page 6 of 9




(2d Cir. 1975). However, a party may have "a sufficient privacy interest in the confidentiality of

records pe1iaining to their personal financial affairs so as to give them standing to challenge the

subpoenas." Sierra Rutile Ltd. v. Katz, 1994 U.S. Dist. LEXIS 6188, No. 90 Civ. 4913, 1994 WL

185751, at *2 (S.D.N.Y. May 11, 1994); see Chazin v. Lieberman, 129 F.R.D. 97, 98 (S.D.N.Y.

1990) (finding a party had standing to challenge a subpoena served on non-party financial

institutions based on privacy grounds). Dunkin Donuts Franchised Restaurants LLC v. Grand

Central Donuts, Inc. No. CV20074027(ENV)(MDG), 2009 WL 973363, at *2 (E.D.N.Y. April 9,

2009) (quoting Ellis v. City of New York, 243 F.R.D. 109, 111-12 (S.D.N.Y. 2007)). See also,

e.g., In re Flagtelecomholdings, Ltd. Secs. Litig., 2006 U.S. Dist. LEXIS 69140 at *2 (S.D.N.Y.

Sept. 13, 2006) (in addressing motion to quash subpoena directed to accounting finn, court held

that party has sufficient privacy interest in confidentiality of records pertaining to their personal

financial affairs so as to give them standing to challenge subpoena); and Arias-Zeballos v. Tan,

2007 U.S. Dist. LEXIS 5068 at *1 (S.D.N.Y. Jan. 25, 2007) (comi quashed subpoena to bank

seeking copies of defendant's personal financial records, including checks and documents

relating to real estate purchase).

           The Subpoena should be quashed because it seeks sensitive personal and commercial

information which implicates the privacy interests of the Movant/11011-party Daniel Carpenter and

other parties to this action. The question of the status of the funds at issue can be discovered

without the need for such overreaching and unduly burdensome discovery directed to third

parties.

           Therefore, because the Movant/11011-party Daniel Carpenter has standing to challenge the

Subpoena and because the information sought is highly confidential, and can be provided from

less intrusive sources, the Subpoena must be quashed.



                                                  6
       Case 3:20-cv-00738-JAM Document 129 Filed 05/07/21 Page 7 of 9




           E. The Subpoena Requires the production. of hundreds of documents on the last
              day of the Discovery deadline set by this Court and are therefore untimely.

       The discovery deadline in this matter was originally scheduled on January 25, 2021. It

was then extended by the Comito March 26, 2021. On February 18, 2021, this Court entered an

order that "discovery shall be completed by May 25, 2021." The Plaintiff Universitas now seeks

to have the Movant/11011-party Daniel Carpenter appear to testify at a deposition and produce

hundreds of pages of documents on the last day of the discovery Deadline. This hundreds of

pages of "Discovery Documents" would not be made the parties of this action for review until

after the discovery deadline. On this basis alone the Subpoena is untimely and should therefore

be quashed. See Kelly v. Wright Med. Tech., Inc., No. 00cv8808 (LAK), 2003 WL 40473, at *1

(S.D.N.Y. Jan. 3, 2003) (finding subpoenas untimely when they had been served on the final day

of the discovery period, "thus ensuring that [responses] would be received, if at all, only after the

conclusion of discovery"); see also Pasternak v. Dow Kim, No. 10cv5045 (LTS) (JLC), 2013

WL 1729564, at* 1 (S.D.N.Y. Apr. 22, 2013) ("Rule 45 subpoenas have been held generally to

constitute discove1y, and, therefore, are subject to the same time constraints that apply to all of

the other methods of formal discovery." (internal quotation marks and citation omitted)); Dodson

v. CBS Broadcasting, Inc., No. 02cv9270 (KMW) (AJ), 2005 WL 3177723, at *1 (S.D.N.Y.

Nov. 29, 2005) (noting that subpoenas "may not be used ... as means to engage in discovery after

the discovery deadline has passed." (internal quotation marks and citation omitted)). Wood v.

Mut. Redevelopment Houses, Inc., No. 14CV7535 (AT) (DF), 2019 WL 6174369, at *9

(S.D.N.Y. Nov. 19, 2019), objections overruled, No. 14CIV7535ATDCF, 2020 WL 4548079

(S.D.N.Y. Aug. 5, 2020)




                                                  7
         Case 3:20-cv-00738-JAM Document 129 Filed 05/07/21 Page 8 of 9




   IV.      CONCLUSION

         For the foregoing reasons, Movant/non-party Daniel Carpenter, respectfully requests that

the Court grant his motion to quash the Subpoena served upon him for deposition testimony and

move for protective orders regarding the documents requested by the Subpoena.

         WHEREFORE, Movant/non-party Daniel Carpenter respectfully moves this Court to

quash the Subpoena and issue the requested Protective Order.

                                             Respectfully Submitted
                                             MOY ANT/NON-PARTY,



                                             By: Isl Daniel Carpenter
                                             Daniel Carpenter
                                             Petitioner pro se
                                             18 Pond Side Lane
                                             West Simsbury, CT 06092.




                                                8
        Case 3:20-cv-00738-JAM Document 129 Filed 05/07/21 Page 9 of 9




                                       CERTIFICATION

        I hereby certify that on this 6th day of May, 2021, a copy of the foregoing was filed with
this Cami and served by mail to anyone unable to accept electronic filing. Notice of this filing
will be sent by email to all parties by operation of the Court's electronic filing system or by mail
to anyone unable to accept electronic filings as indicated on the Notice of Electronic Filings.
Parties may access this filing through the Court's CMIECF System.



                                                     By: Isl Daniel Carpenter
                                                            Daniel Carpenter
                                                           Petitioner pro se
                                                            18 Pond Side Lane
                                                           West Simsbury, CT 06092




                                                 9
